DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/25/2020, 05/27/2021, 07/08/2021, and 07/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Zheng et al (pub # 20190154952).


Consider claim 1. Zheng et al teaches A head mounted display, (abstract). comprising: a first optical system; (Fig. 1 and paragraph 0036, left lens barrel mechanism 32).
a second optical system; (Fig. 1 and paragraph 0036, right lens barrel mechanism 33).
a first display, assembled to an object side of the first optical system; (Fig. 3 and paragraph 0036, left display screen assembly 322).
a second display, assembled to an object side of the second optical system; (Fig. 3 and paragraph 0036, right display screen assembly 332).
a first driver; (Figs. 2 and 4 as well as paragraph 0037, left sight distance adjusting mechanism 34).
and a first adjusting system, connected to the first driver, the first optical system, the first display and the second display, (Fig. 7 and paragraph 0038, left pupillary distance adjusting mechanism 36).
wherein the first driver drives the first adjusting system to adjust a distance between the first display and the second display in a first mode, (At least paragraph 0038, The left pupillary distance adjusting mechanism 36 is connected to the left lens barrel mechanism 32 and is used to drive the left lens barrel mechanism 32 to move left and right to achieve pupillary distance adjustment for the left eye).
and the first driver drives the first adjusting system to adjust a distance between the first display and the first optical system in a second mode. (At least paragraph 0037, The left sight distance adjusting mechanism 34 is arranged in the module housing 31 and connected to the left display screen assembly 322, for adjusting the distance between the left display screen 3221 and the left lens barrel assembly 321, so as to realize the sight distance adjustment for the left eye).Consider claim 2. Zheng et al further teaches The head mounted display of claim 1, further comprising a second driver (paragraph 0037, right sight distance adjusting mechanism 35).
and a second adjusting system, (paragraph 0038, right pupillary distance adjusting mechanism 37).
wherein the second adjusting system is connected to the second optical system and the second display, and the second driver drives the second adjusting system to adjust a distance between the second display and the second optical system in a third mode. (paragraph 0037, The right sight distance adjusting mechanism 35 is arranged in the module housing 31 and connected to the right display screen assembly 332, for adjusting the distance between the right display screen 3321 and the right lens barrel assembly 331, so as to realize the sight distance adjustment for the right eye).Consider claim 3. Zheng et al further teaches The head mounted display of claim 1, wherein the second driver is a motor, the second adjusting system is a gear system, and the second driver drives the second display through the second adjusting system to reciprocate. (Fig. 5 and paragraph 0054 shows that the right sight distance adjusting mechanism 35 is a gear and motor system).

Consider claim 7. Zheng et al further teaches The head mounted display of claim 1, wherein the first adjusting system is further connected to the second optical system, (See at least Fig. 7, mechanism 37 is connected to right barrel assembly 33).
and the first driver drives the first adjusting system to adjust a distance between the second display and the second optical system in a third mode. (paragraph 0037, adjusting the distance between the right display screen 3321 and the right lens barrel assembly 331, so as to realize the sight distance adjustment for the right eye).

Allowable Subject Matter
Claims 4-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Consider claim 4. The prior art of record does not teach or render obvious The head mounted display of claim 1, wherein the first adjusting system comprises a first sub-system and a second sub-system, when rotating forward, the first driver drives the first sub-system to adjust the distance between the first display and the second display in the first mode, and when rotating backward, the first driver drives the second sub-system to adjust the distance between the first display and the first optical system.Claims 5 and 6 are objected to due to their dependency from claim 4.Consider claim 8. The prior art of record does not teach or render obvious The head mounted display of claim 7, wherein the first adjusting system comprises a switching system, a first sub-system, a second sub-system, and a third sub-system, the switching system connects to the first sub-system and disconnects from the second sub-system and the third sub-system in the first mode, the switching system connects to the second sub-system and disconnects from the first sub-system and the third sub-system in the second mode, and the switching system connects to the third sub-system and disconnects from the second sub-system and the first sub-system in the third mode.Claims 9 and 10 are objected to due to their dependency from claim 8. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        

/MARK EDWARDS/Primary Examiner, Art Unit 2624